*554
SUMMARY ORDER

PER CURIAM.
Defendant, Robert L. Matt, Jr., appeals from judgments following verdicts by a jury convicting him of burglary in the second degree, § 569.170 RSMo 1994 and receiving stolen property, § 570.080 RSMo 1994. The judgments of conviction are supported by substantial evidence, are not against the weight of the evidence, and no error of law appears. A written opinion would serve no jurisprudential purpose. Defendant’s sentencing was proper. Johnson v. State, 938 S.W.2d 264 (Mo.banc 1997).
Judgment afirmed. Rule 30.25(b).